DETAILED ACTION
Response to Amendment
1.	This Action is in response to the After Final Consideration Program Submission filed on 6/17/2022 and the Examiner’s Amendment attached hereto.  Claims 17, 18, 20-25 and 27-34 are still pending in the present application.

EXAMINER’S AMENDMENT
2.	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an e-mail received from Joshua Collins, Attorney of Record, on 7/2/2022.

3.	The application has been amended as follows:

IN THE CLAIMS
17.	(Currently Amended) A method, comprising:	receiving, by a session management function entity, a session establishment request message, after a terminal device is registered on a communication network according to a request to register sent by the terminal device, the communication network including the session management function entity, wherein the session establishment request message requests to establish a session for the terminal device on the communication network, and wherein the session management function entity is located in a core network of a service provider;	determining, by the session management function entity based on the session establishment request message, to perform user authentication on a user of the terminal device before establishing the session for the terminal device on the communication network, wherein the user authentication verifies authority of a specific user using the terminal device;	sending, by the session management function entity, a session establishment message to a user plane function entity, wherein the session establishment message is used to establish a first session for the terminal device, and a session attribute of the first session is that the first session is used to transmit only a user authentication message; [[and]]	sending, by the session management function entity, an indication message to the terminal device, wherein the indication message indicates the session attribute of the first session;	obtaining, by the session management function entity, a result of the user authentication; and	changing, in response to the result of the user authentication indicating that the user authentication has succeeded, by the session management function entity, the session attribute of the first session to indicate that the first session is used to transmit service data;	wherein the session establishment message comprises a session attribute identifier of the first session, and the session attribute identifier indicates the session attribute of the first session.
23.	(Cancelled) 
24.	(Currently Amended) A session management device, comprising:	a receiver;	a transmitter;	a processor; and	a non-transitory computer-readable storage medium storing a program to be executed by the processor, the program including instructions to:		receive, using the receiver, a session establishment request message, after a terminal device is registered on a communication network according to a request to register sent by the terminal device, the communication network including the session management device, wherein the session establishment request message requests to establish a session for the terminal device on the communication network, wherein the session management device is located in a core network of a service provider;		determine, based on the session establishment request message, to perform user authentication on a user of the terminal device before establishing the session for the terminal device on the communication network, wherein the user authentication verifies authority of a specific user using the terminal device; 		send, using the transmitter, a session establishment message to a user plane function entity, wherein the session establishment message is used to establish a first session for the terminal device, and a session attribute of the first session is that the first session is used to transmit only a user authentication message; [[and]]		send, using the transmitter, an indication message to the terminal device, wherein the indication message indicates the session attribute of the first session;		obtain, using the transmitter,  a result of the user authentication; and		change, in response to the result of the user authentication indicating that the user authentication has succeeded, the session attribute of the first session to indicate that the first session is used to transmit service data;	wherein the session establishment message comprises a session attribute identifier of the first session, and the session attribute identifier indicates the session attribute of the first session.
30.	(Cancelled) 
31.	(Currently Amended) A terminal device, comprising:	a receiver; 	a transmitter;	a processor; and	a non-transitory computer-readable storage medium storing a program to be executed by the processor, the program including instructions to:		send, using the transmitter, a session establishment request message, to a session management function entity, after the terminal device is registered on a communication network according to a request to register sent by the terminal device, the communication network including the session management function entity, wherein the session establishment request message requests to establish a session for the terminal device on the communication network, and wherein the session management function entity is located in a core network of a service provider;		receive, through the receiver, an indication message from a session management function entity, wherein the indication message indicates that a session attribute of a first session is that the first session is used to transmit only a user authentication message, wherein the user authentication message is used to perform user authentication, and wherein the user authentication verifies authority of a specific user using the terminal device;		send, using the transmitter, the user authentication message through the first session, wherein the first session is used to communicate only the user authentication message, or receive, through the receiver, the user authentication message through the first session;		receive, from the session management function entity, in response to a result of the user authentication indicating that the user authentication has succeeded, a changed session attribute of the first session to indicate that the first session is used to transmit service data;		wherein the session establishment request message comprises a session attribute identifier of the first session, and the session attribute identifier indicates the session attribute of the first session.



Allowable Subject Matter
4.	Claims 17, 18, 20-22, 24, 25, 27-29 and 31-34 are allowed.

Statement of Reasons for Allowance
5.	The following is an Examiner’s statement of reasons for allowance:

Claims 17, 18, 20-22, 24, 25, 27-29 and 31-34 are allowed, in view of the Examiner’s amendment made above. 
 	
With respect to independent claim 17 and the teachings of the most pertinent prior art:
Henda, et al (US PG Publication 2018/0317086), hereafter Henda, teaches 
a method, comprising:
receiving, by a session management function entity, a session establishment request message, after a terminal device is registered on a communication network according to a request to register sent by the terminal device, the communication network including the session management function entity, wherein the session establishment request message requests to establish a session for the terminal device on the communication network, and 
wherein the session management function entity is located in a core network of a service provider.

Laux, et al (US PG Publication 2003/0126441), hereafter Laux, teaches
determining, by the session management function entity based on the session establishment request message, to perform user authentication on a user of the terminal device before establishing the session for the terminal device on the communication network, wherein the user authentication verifies authority of a specific user using the terminal device.
 
Bachmann, et al (US PG Publication 2011/0216743), hereafter Bachmann, teaches
sending, by the session management function entity, a session establishment message to a user plane function entity, wherein the session establishment message is used to establish a first session for the terminal device, and 
a session attribute of the first session is that the first session is used to transmit only a user authentication message; and
sending, by the session management function entity, an indication message to the terminal device, wherein the indication message indicates the session attribute of the first session;
wherein the session establishment message comprises a session attribute identifier of the first session, and the session attribute identifier indicates the session attribute of the first session.

However, Henda, Laux and Bachmann, whether taken alone or combination, do not teach or suggest the following novel features, when combined with the rest of the limitations in currently amended claim 17, including
obtaining, by the session management function entity, a result of the user authentication; and	changing, in response to the result of the user authentication indicating that the user authentication has succeeded, by the session management function entity, the session attribute of the first session to indicate that the first session is used to transmit service data.

With respect to independent claim 24 and the teachings of the most pertinent prior art:
Henda teaches
a session management device, comprising:
a receiver; 
a transmitter;
a processor; and 
a non-transitory computer-readable storage medium storing a program to be executed by the processor, the program including instructions to:
receive, using the receiver, a session establishment request message, after a terminal device is registered on a communication network according to a request to register sent by the terminal device, the communication network including the session management function entity, wherein the session establishment request message requests to establish a session for the terminal device on the communication network, 
wherein the session management function entity is located in a core network of a service provider.

Laux teaches
determine, based on the session establishment request message, to perform user authentication on a user of the terminal device before establishing the session for the terminal device on the communication network, wherein the user authentication verifies authority of a specific user using the terminal device.
Bachmann teaches
	send, using the transmitter, a session establishment message to a user plane function entity, wherein the session establishment message is used to establish a first session for the terminal device, and a session attribute of the first session is that the first session is used to transmit only a user authentication message;
	send, using the transmitter, an indication message to the terminal device, wherein the indication message indicates the session attribute of the first session;
	wherein the session establishment message comprises a session attribute identifier of the first session, and the session attribute identifier indicates the session attribute of the first session.
However, Henda, Laux and Bachmann, whether taken alone or combination, do not teach or suggest the following novel features, when combined with the rest of the limitations in currently amended claim 24, including
obtain, using the transmitter,  a result of the user authentication; and	change, in response to the result of the user authentication indicating that the user authentication has succeeded, the session attribute of the first session to indicate that the first session is used to transmit service data.

With respect to independent claim 31 and the teachings of the most pertinent prior art:

Henda teaches
a terminal device, comprising:		a receiver; 		a transmitter;		a processor; and		a non-transitory computer-readable storage medium storing a program to
be executed by the processor, the program including instructions to:
send, using the transmitter, a session establishment request message, to a session management function entity, after the terminal device is registered on a communication network according to a request to register sent by the terminal device, the communication network including the session management function entity, wherein the session establishment request message requests to establish a session for the terminal device on the communication network, and wherein the session management function entity is located in a core network of a service provider.
Laux teaches
receive, through the receiver, an indication message from a session management function entity, wherein the indication message indicates that a session attribute of a first session is that the first session is used to transmit only a user authentication message, wherein the user authentication message is used to perform user authentication, and wherein the user authentication verifies authority of a specific user using the terminal device.

Bachmann teaches
	send, using the transmitter, the user authentication message through the first session, wherein the first session is used to communicate only the user authentication message, or receive, through the receiver, the user authentication message through the first session;		wherein the session establishment request message comprises a session attribute identifier of the first session, and the session attribute identifier indicates the session attribute of the first session.
However, Henda, Laux and Bachmann, whether taken alone or combination, do not teach or suggest the following novel features, when combined with the rest of the limitations in currently amended claim 31, including
receive, from the session management function entity, in response to a result of the user authentication indicating that the user authentication has succeeded, a changed session attribute of the first session to indicate that the first session is used to transmit service data.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Frank Donado whose telephone number is (571) 270-5361.  The examiner can normally be reached on M-F between 9 am and 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor Patent Examiner (SPE) Charles Appiah can be reached at 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANK E DONADO/
Examiner, Art Unit 2641



/CHARLES N APPIAH/Supervisory Patent Examiner, Art Unit 2641